Vanguard Windsor  II Fund Vanguard U.S. Value Fund Vanguard Morgan  Growth Fund Supplement to the Prospectus and Summary Prospectus Prospectus and Summary Prospectus Text Changes All references to Anatoly Shtekhman are removed from the prospectus and summary prospectus. James P. Stetler and Binbin Guo, who served as co-managers with Mr. Shtekhman, remain as joint portfolio managers of the Vanguard portion of the Fund. © 2017 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 73 052017 Vanguard Malvern Funds Supplement to the Statement of Additional Information Dated January 26, 2017 Important Change to Vanguard U.S. Value Fund In the Investment Advisory Services section, all references to Anatoly Shtekhman are removed. James P. Stetler and Binbin Guo, who served as co-managers with Mr. Shtekhman, remain as joint portfolio managers of the Fund. © 2017 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 78B 052017
